Citation Nr: 1128417	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  04-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part of the July 2003 rating
decision, the RO denied service connection for PTSD.  The July 2003 rating decision granted the Veteran service connection for diabetes mellitus with an initial rating of 20 percent effective April 9, 2002.  

In April 2005 the Board remanded the issues on appeal in order for the Veteran to be scheduled for a hearing before the Board; the Veteran then testified before the undersigned Veterans Law Judge in December 2006.  In June 2007 the Board once again remanded the issues on appeal in order for the RO obtain relevant records including records from the Social Security Administration.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the previous Board remands included the issue of entitlement to service connection for hypertension.  During the pendency of the appeal a March 2011 rating decision granted the Veteran service connection for hypertension; therefore, the benefits sought on appeal were fully granted and the issue is no longer before the Board. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran does not have a recorded diagnosis of PTSD.   

3.  The Veteran's diabetes mellitus is managed by oral medication, insulin, and restricted diet; however, there is no evidence it is managed by restriction of activities or episodes of hypoglycemic reactions or ketoacidosis requiring hospitalization.


CONCLUSIONS OF LAW

1.  The Veteran does not have a diagnosis of PTSD that is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).  

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.119, Diagnostic Code 7913, 4.124a, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in May 2003 and September 2004.   These letters detailed the elements of a service connection claim, a higher rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO did not inform the Veteran of the disability rating and effective dates; the Board concludes that the error was not prejudicial as service connection is being denied and no rating or effective date will be assigned.  Dingess also held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the August 2004 Statement of the Case (SOC).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was afforded a VA examination for PTSD in June 2003.  The Board finds that this examination is adequate because it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Veteran was afforded VA examinations for his diabetes mellitus in June 2003, November 2007, and May 2009.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran testified before the Board in December 2006.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  



II. Analysis

Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for PTSD.  The Board finds that the Veteran's claim fails primarily because he has not been diagnosed with PTSD.  At the Veteran's June 2003 VA PTSD examination the Veteran reported that his traumatic events were going on patrol when he was stationed in the Republic of Vietnam, he did 20 patrols, when he saw movement in the body bags, and when he was a door gunner on the helicopter.  The VA examiner opined as follows:

		The veteran does not have a sufficient number of 
      symptoms or sufficient severity of symptoms to meet 
      DSM-IV criteria for a diagnosis of post-traumatic stress 
      disorder.  Current global assessment of functioning = 75.  
      If symptoms are present, they are transient expectable 
      reactions to psychosocial stressors.  

Report of June 2003 VA PTSD Examination

On VA general examination in November 2007, the Veteran did not report any psychiatric problems.  The examination report notes 14 medical conditions from a "problem list at the Central Alabama Veteran's Healthcare system computerized patient records."  None of them is psychiatric in nature.  In the examination report itself, under "PSYCHIATRIC" the examiner stated:  "He did not complain of any psychiatric problems and no abnormal behaviors are noted."

On VA examination in May 2009, no psychiatric problems were noted. 

The Board finds that after a careful review of the Veteran's claims file, including the June 2003 VA PTSD examination, there is no evidence that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV diagnostic criteria.   It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.  The Veteran even testified that he was never told he had a diagnosis of PTSD.  Without competent evidence of a current diagnosis of PTSD, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the service connection for PTSD is denied since he does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Initial Rating for Diabetes Mellitus

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The July 2003 rating decision granted the Veteran service connection with an initial 20 percent disability rating effective April 9, 2002.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for diabetes mellitus. 

Diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In order for the Veteran to warrant a higher initial rating there needs to be a requirement of insulin, restricted diet, and regulation of activities.  At the Veteran's June 2003 VA examination it was noted that the Veteran tried to follow a diabetic diet and was on both oral medications and insulin.  It was noted that the Veteran was hospitalized once; however, it was not for ketoacidosis but because the Veteran's blood sugar was over 800.  In April 2005 the Veteran's private doctor stated that he was very limited to do any outside/inside work around his home; however, in a November 2005 VA treatment note it was stated that the Veteran walked daily and got a lot of exercise especially with hunting season and in August 2007 it was noted that the Veteran had daily exercise and was gradually building up to 30 minutes per day within tolerance limits.  

At the November 2007 VA examination it was noted that the Veteran had problems walking more than a quarter of mile because then his back and knees hurt.  The VA examiner opined as follows:

		The Veteran has diabetes Mellitus, type 2, which is well 
      controlled on multiple medications.  He also is noted to 
      have elevated creatinine, which is mild.  These two conditions 
      are not likely to cause significant impairment at this stage to 
      prevent him from being employed.  However, he may have 
      difficulty performing manual labor.  

Report of November 2007 VA examination

The Veteran was afforded a VA examination in May 2009 and he was diagnosed with well controlled diabetes mellitus.  He reported that he was hospitalized two months prior for uncontrolled blood sugar for three and half days and was given insulin.  He reported that he currently used medication to control his diabetes mellitus and he denied much of any hypoglycemic reactions.  The VA examiner then opined as follows:

		It is the opinion of the examiner that the veteran is 
      unable to be gainfully employed because of his
      service-connected conditions of diabetes mellitus 
      with renal involvement alone.  In addition, his arthritis 
      of the back and knee arthritis would be significantly affect 
      any gainful employment, especially physical employment, 
      but noted to be non-service-connected condition.  

Report of May 2009 VA Examination

The Board concludes that a rating in excess of 20 percent for type II diabetes mellitus is not warranted at any time since the grant of service connection.  The Veteran's claims file reveals that the Veteran's diabetes mellitus has been managed with oral medication, insulin, and a restricted diet.  Therefore, a 20 percent rating is warranted.  A higher rating is not warranted because there is no lay or medical evidence that the Veteran has been restricted in his activities.  On the contrary, the evidence shows that the Veteran was encouraged to exercise.  The Board notes that during the pendency of the appeal the Veteran was granted entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU); however, that was based on all of the Veteran's service-connected disabilities which included renal insufficiency associated with diabetes mellitus and erectile dysfunction, diabetes mellitus, and special monthly compensation for loss of use of a creative organ.  Therefore, the Board finds that the grant of TDIU is not an indication that the Veteran's activities are regulated and without evidence of a regulation of activities a higher rating diabetes mellitus is not warranted.  The Board also notes that though the Veteran has been hospitalized there is only evidence of two hospitalizations since the grant of service connection and therefore, that is not evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider.

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The Board notes that the Veteran was granted entitlement to TDIU by the October 2009 rating decision; however, that was based on all of the Veteran's service-connected disabilities and not just his diabetes mellitus.  In addition, there is only evidence of two hospitalizations during the pendency of the appeal; therefore, there is no evidence that the regular rating schedule has been rendered impractical.  Thus, the criteria for an extraschedular rating do not apply.  

In sum, the Board finds that the preponderance of the evidence is against a higher initial rating in excess of 20 percent for diabetes mellitus since there is no evidence of regulation of activities.  Therefore, an initial rating in excess of 20 percent for diabetes mellitus is not warranted. 



ORDER

Service connection for PTSD is denied. 

An initial rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


